Citation Nr: 0211726	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-24 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1975 to June 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the RO that 
held that new and material evidence had not been submitted to 
reopen a claim of service connection for a low back disorder.  

Subsequently, in a November 2001, the RO determined that the 
veteran had submitted new and material evidence to reopen his 
claim.  Accordingly, the Board will proceed with de novo 
review of this matter.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is shown as likely as not to have a current 
disability manifested by multiple lumbar disc herniations 
that is due to injury sustained in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by lumbar disc disease is due to 
disease or injury that was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the veteran's service medical records 
shows that, in July 1975, the veteran injured his back while 
lifting heavy objects.  Following the injury, the veteran had 
full mobility, but experienced "a great deal of pain."  

Likewise, in March 1976, during service, the veteran again 
had complaints of back pain similar to that experienced in 
July 1975.  The examiner diagnosed the veteran as having a 
musculoskeletal strain.  

The VA employee health and treatment records, dated from 1980 
through 1993, show that the veteran had complaints of having 
low back pain after lifting and moving patients.  The veteran 
was diagnosed as having a musculoskeletal strain.  

During a May 1999 hearing, the veteran testified that, after 
injuring his back in service, he was not able to bend forward 
or twist without extreme pain and experienced "numbness."  
Furthermore, the veteran stated that he was unable to perform 
physical things at home and experienced stiffness when 
sitting, driving, and working.  

The veteran also testified that he aggravated his back 
disability by lifting and moving patients while employed at a 
VA Medical Center and that his service injury made him more 
susceptible to further injury.  


The VA billing and treatment records, dated from January 1982 
through April 1993, show that the veteran was treated for a 
lumbar muscle strain and was put on light duty work status in 
April 1993.  

The treatment records, dated from 1995 through May 2001 from 
Dr. K. Robert Stringer, show that the veteran was treated for 
a low back disability.  Specifically, in May 1998, the 
veteran's lumbar spine was normal.  He had normal straight 
leg raises, bilaterally.  

The treatment records, dated in June 1999, from Dr. Samuel D. 
Jessee, show that the veteran was treated for a low back 
disability.  Particularly, on June 18, 1999, the veteran had 
complaints of having a dull, aching low back pain that 
radiated down his left leg rendering it difficult for him to 
sit or stand for prolonged periods of time.  The veteran also 
had complaints of having pain during sexual activity and 
numbness in his left calf in the early morning.  

The veteran stated that he protected his back by not lifting 
heavy objects and avoiding strenuous activities, maintaining 
good posture, exercising, using supportive furniture, and 
taking over the counter medications.  An examination revealed 
equal and symmetrical reflexes, positive straight leg raises, 
normal sensation, and mild tenderness in the lower lumbar 
spine.  Dr. Jessee diagnosed the veteran as having a probable 
lumbar herniated disc and recommended that a magnetic 
resonance imaging (MRI) be performed.  

On June 28, 1999, a MRI was performed as ordered by Dr. 
Jessee.  The MRI revealed, in part, disc herniations at the 
L3-L4, L4-L5, and L5-S1 levels.  

In a February 2000 VA treatment note, it was stated that the 
veteran experienced persistent low back pain that radiated 
down his left leg and was aggravated by twisting, prolonged 
standing or activities that caused his back to strain.  

An examination revealed that the veteran's motor strength and 
cranial nerves were normal and that his biceps, triceps, 
ankle and knee jerks were 2/2.  His sensation was intact to 
pinprick, "position," and vibration.  The veteran's gait 
was normal, as well as "tendem," the Romberg's sign, rapid 
limb motions, finger-to-nose movement, and heel and toe 
walking.  

Furthermore, the veteran had tenderness to light touch at the 
L5 level and straight leg raises were positive at 70 degrees 
on the left side.  The VA doctor diagnosed the veteran as 
having herniated lumbar discs "due to injury during 
service."  

In an April 2000 Report of Contact, the VA doctor further 
clarified that his February 2000 opinion was based on the 
veteran's history as stated during the examination and was 
not based on service medical records or early post-service 
medical records.  

In a September 2000 letter, the VA doctor further opined, 
after review of the veteran's service medical records, that 
"there [was] irrefutable evidence that [the veteran's 
current back pain] began while he was in the U.S. Navy and 
[was] related to those incidents in the Navy."  

Likewise, in a November 2000 letter, the VA doctor stated 
that an MRI, the method used to accurately diagnose the 
veteran's back disability was not available until 1984, 
meaning that the veteran's current disability might have 
existed at the time of his injury during service.  He further 
stated that the veteran's service medical records reflected 
treatment for a back disability and that he currently 
received treatment for a back disability.  

In closing, the VA doctor stated that the 1982 injury, while 
working at the VA Medical Center, "was an aggravation and 
re-injury of a chronic condition that began in 1975 while he 
was on active duty in the US Navy."  

In October 2001, the veteran underwent a VA examination.  The 
veteran had complaints of having low back pain that began in 
service, which radiated down his left leg, resulting in 
paresthesias in the left foot and toes.  The veteran also 
stated that he had numerous recurrent injuries at work 
following service.  

The veteran experienced severe pain when walking or standing 
for prolonged periods of time and had difficulty bending.  He 
also suffered from intensified pain during bowel movements 
and was not able to run or workout except in a swimming pool.  

The examination revealed tenderness upon palpation of the 
lumbar spine.  The range of motion was that of zero to 50 
degrees of flexion, 10 degrees of extension, and lateral 
bending to 15 degrees on the left side and 10 degrees on the 
right, with pain on all motions.  The veteran experienced 
pain on straight leg raising, and his deep tendon reflexes 
were 2+ bilaterally.  His Achilles reflexes were 2+, and he 
exhibited no motor deficits in the lower extremities.  

In conclusion, the examiner stated that, although the veteran 
suffered from disc pathology, he was unable to say that any 
one definite fall developed these herniations.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

In light of the favorable action taken hereinbelow, 
adjudication of this appeal, without another remand to the RO 
for specific consideration of the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that his current back disability is due 
to an injury that occurred in service while lifting heavy 
objects.  

Pursuant to regulation, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991).  The regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

After careful review of the evidence, the Board finds that 
the evidence in this case is in relative equipoise with 
respect to the question of whether the veteran's current low 
back disability is due to the injury that was incurred in his 
military service.  

In his September 2000 letter, a VA doctor, after reviewing 
the veteran's service medical records, opined that "there 
[was] irrefutable evidence that [the veteran's current back 
pain] began while he was in the U.S. Navy and [was] related 
to those incidents in the Navy."  

Likewise, even though the veteran reported that he had 
reinjured his back in 1982, the VA doctor further stated in 
November 2000, that this injury "was an aggravation and re-
injury of a chronic condition that began in 1975 while he was 
on active duty in the US Navy."  

The October 2001 VA examiner stated that he was unable to 
attribute any one definite fall to the veteran's disc 
herniations.  

Accordingly, extending the benefit of the doubt to the 
veteran, service connection for his current disability 
manifested by lumbar disc disease is warranted.  



ORDER

Service connection for disability manifested by lumbar disc 
disease is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

